Dibell, C.
This is an appeal from a judgment of the district court of Freeborn county, in an election contest, adjudging that at an election held in the village of Alden on March 11, 1913, at -which the question of the issuing of licenses to sell intoxicating liquors in the village was submitted, the result was against the issuing of licenses.
1. The first point made- by the contestee is that the district court lost jurisdiction to try the contest because of its failure to fix a special term for the trial to be held within 30 days after the canvass of the election returns. The canvass was made on March 12, 1913. On April 12, 1913, the contestees moved for a dismissal of the contest because of the failure to appoint a term of court to be held within 30 days after the canvass. The court denied this motion, and on April 19, 1913, on motion of the contestant, appointed a special term for May 1, 1913, at which time the trial was had.
Chapter 59, p. 78, Laws 1911, provides that in an election contest uthe testimony shall be taken, and the matter tried and determined, in the same manner as such actions are tried by the court, at a general or special term, if any, occurring within thirty days after such canvass. When no term is already fixed, the judge shall seasonably appoint a special term to be held within such time.”
The contestee claims that the court lost jurisdiction because no term, either general or special, occurred within 30 days after the canvass, and the court appointed none to be held within such time.
It is the purpose of the statute to speed the hearing in an election contest; but the court does not lose jurisdiction because of a failure to appoint a term to convene within 30 days after the canvass. The court acquires jurisdiction by the service and filing of the notice of contest. The purpose of the statute to hasten contests might be given effect by dismissing a contestant’s appeal for laches, and there would be an appropriate remedy should the court refuse to appoint a term. The doctrine of such cases as Murray v. Mills, 56 Minn. 75, 57 N. W. 324, and May v. Grawert, 86 Minn. 210, 90 N. W. 383, *151holding that a justice of the peace must act within the times fixed by the statute, is not applicable here, for a justice court is a court of limited and defined jurisdiction, and the district court is a court of general jurisdiction, even when trying a statutory election contest.
The court was right in denying the motion to dismiss and in appointing a time for the hearing of the contest.
2. At the election 121 ballots were cast. Sixty were for license. Sixty were against license. One is in dispute. It was counted by the canvassing board as a vote for license, and by the district court against license. The disputed ballot has the heading “License Ballot.” Underneath, in a parallel line, are the words “For License,” and under these words, in a parallel line, are the words, “Against License.” There are no instructions as to voting. There are no columns at the right for a cross-mark. There is sufficient space. The ballot was marked with a cross-mark opposite the words “For License.” Commencing somewhat at the right of the words “For License,” and close to the cross-mark, an irregular line runs to the left through the top of the two words, curves downward, and returns through the lower part of them and approaches near to the cross-mark. It is written with the same indelible pencil as the cross-mark. There are no other marks upon the ballot.
Section 1528, E. L. 1905, which provides for a vote on local option in villages of the class to which Alden belongs, provides that the vote on the question shall be by ballot. There is no provision as to the kind of ballots. Any sort of a ballot which expresses the intent of the voter is given effect.
The disputed ballot is not a vote for license. To authorize the granting of licenses a majority for license is necessary. State v. Village Council of Osakis, 112 Minn. 365, 128 N. W. 295. The result was not in favor of licensing.
Judgment affirmed.